PER CURIAM.
The deputy commissioner’s determination that the employer/carrier improperly offset workers’ compensation payments to reflect Social Security benefits to claimant’s dependent is reversed in light of our decision in Modern Plating Co. v. Whitton, 394 So.2d 515 (Fla. 1st DCA 1981). However, we remand for possible redetermination of payments due in light of possible adjustment to claimant’s average weekly wage for profit-sharing benefits. In all other respects, the deputy’s orders are supported by substantial competent evidence.
AFFIRMED in part, REVERSED in part, and REMANDED.
ROBERT P. SMITH, Jr., C. J., and McCORD and MILLS, JJ., concur.